COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name: KVAC Holding Company, LLC, Kavac Holding, LLC, City
                     Scape Rentals, LLC, Terry Fisher, 829 Yale, LLC Alen J.
                     Fisher, Assurance Home Warranty Group, LLC, James D.
                     Pierce, Stephanie Alvarez, Shahnaz Choudrhi, Ali Choudhri,
                     Brad Parker and Jetall Companies, Inc., Johnie Patterson,
                     Michelle Fraga, Tax Relief, Inc. and 2017 Yale Street, LLC
                     v. Steadfast Funding, LLC., et. al.

Appellate case number: 01-20-00189-CV

Trial court case number: 2019-51432

Trial court:              190th District Court of Harris County

       The court dismissed this appeal on October 1, 2020 for nonpayment of the fee
for preparing the clerk’s record. On the same day, the district clerk filed the clerk’s
record. On October 16, 2020, appellants filed a motion for rehearing, informing this
Court that the clerk’s record had been filed.
      Accordingly, the Court grants rehearing, withdraws the opinion and judgment
of October 1, 2020, and reinstates the appeal on the active docket.
      It is so ORDERED.

Judge’s signature:____/s/ Sherry Radack_______
                   Acting individually  Acting for the Court


Date: __October 27, 2020____